Field, J.
This appeal is from the judgment of the Superior Court, which was rendered upon a ruling that Eliza A. Knight acquired a legal settlement in Cambridge under the St. of 1874, c. 274, § 2. This section was held in Somerville v. Boston, 120
*153Mass. 574, not to include married women, because the settlement of a married woman follows that of her husband, if he have any. In Uxbridge v. Northbridge, 131 Mass. 454, it was implied that, if the husband had died “ before his wife’s residence for five years,” she would have acquired a settlement. The St. of 1874, c. 274, was repealed by the St. of 1878, c. 190, § 5, saving all rights accruing or accrued; but the principal clause of the St. of 1874, e. 274, § 2, was reenacted in the St. of 1878, c. 190, § 1, cl. 6; and this clause was amended by the St. of 1879, c. 242, so that it “ shall be held to apply to married women who have not a settlement derived by marriage under the provisions of the first clause, and to widows.” It is conceded that the St. of 1879, c. 242, is not retroactive (Cambridge v. Boston, 130 Mass. 357), and that the decision of this case depends upon the construction to be given to the Sts. of 1874, e. 274, § 2, and 1878, c. 190, § 1, cl. 6. A widow is under no disabilities, unless they are imposed by statute. None of the reasons whereby married women were excluded by construction from the operation of these statutes applies to widows. They are sui juris, and, in the absence of statutory prohibition, can acquire settlements in the same manner as other unmarried women.

Judgment affirmed.